Citation Nr: 0940587	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-21 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for back pain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to May 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the above claim.

In September 2009, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the September 2009 personal hearing, the Veteran 
stated that he was awarded benefits from the Social Security 
Administration (SSA) for his back condition.  A review of the 
claims file reveals a copy of a July 2006 SSA decision 
awarding the Veteran disability benefits based on a March 
2004 application.  There is no indication of record that the 
RO attempted to obtain the Veteran's complete file from SSA.  
The Veteran's records should be obtained from SSA on remand.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any SSA decision 
granting disability benefits to the 
Veteran.  Request from SSA copies of all 
the documents or evidentiary material 
that was used in considering the 
Veteran's claim for disability benefits.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


